Citation Nr: 0606288	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-25 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and S.H.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1963 to October 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  VA and private health professionals have essentially 
indicated that the veteran's diagnosis of asbestosis is 
causally related, at least in part, to his asbestos exposure 
in the military.

2.  A statement from a service comrade appears to confirm the 
veteran's assertion that he was exposed to asbestos during 
service.


CONCLUSION OF LAW

Asbestos-related lung disease was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the action taken in this decision, a review of 
the Veterans Claims Assistance Act of 2000 (VCAA) is not 
necessary.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The veteran contends that he developed, at least in part, an 
asbestos-related lung disease as a result of repairing 
buildings in Germany during service.

VA and private medical records reflect that the veteran has 
been diagnosed with asbestosis.  A February 2005 VA examiner 
stated as follows:

IF it can be determined that the veteran 
was exposed to asbestos while on active 
military service, while working in 
Germany, THEN it is as likely as not that 
he developed asbestosis as a result of 
this exposure with permanent residuals in 
the form of COPD.

We thus concur with [the veteran's 
private physician] that (if it can be 
determined that the veteran was exposed 
to asbestos while on active military 
service) his diagnosis of asbestosis is 
causally related to his asbestos exposure 
in the military.

In a statement received in February 2005, the veteran's 
service comrade stated that while serving in Germany he and 
the veteran "renovated the dispensary, and during this 
renovation we were exposed to asbestos that was used as 
insulation on the heating pipes in the basement of the 
dispensary.  We removed some of this insulation that was 
damaged but at the time wasn't aware it was a health hazard 
and didn't use any precautions."

Evidence of exposure during service has been submitted, and 
the Board notes that the February 2005 VA examiner gave this 
opinion following an examination of the veteran and a review 
of the claims file, including the April 2004 private 
examination and opinion.  In short, VA and private health 
professionals have essentially linked the veteran's 
disability to service, and service connection for asbestos-
related lung disease is warranted.


ORDER

Service connection for asbestos-related lung disease is 
granted.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


